Citation Nr: 0500903	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July to November 
1966 and from May 1970 to January 1971.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2002, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims in general terms that he suffered 
harassment on active duty.  However, he has reported one 
specific incident where he assaulted by three men at 
knifepoint in November or December 1970 while on active duty 
at [redacted].  The veteran also furnished the name of the 
officer to whom he reported the incident as well as the names 
of two sergeants.  

Additionally, when a veteran claims PTSD based upon an in-
service personal assault, the VA is required to give the 
veteran notification that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may be considered credible supporting evidence of the 
stressor.  See, 38 C.F.R. § 3.304(f)(3) (2004).  Although the 
RO provided the veteran with notification of his rights under 
the Veterans Claims Assistance Act of 2000 and what evidence 
is needed to substantiate a claim for service connection for 
PTSD, it does not appear that the veteran was provided notice 
of the alternative evidence which may be considered in 
personal assault cases.  Remedial action is therefore 
necessary before the Board may properly proceed with 
appellate review.  



Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should provide the veteran 
with notification of his right to submit 
evidence from alternative sources to 
establish a credible personal assault 
stressor in accordance with 38 C.F.R. 
§ 3.304(f)(3) (2004).    

2.  The RO should take appropriate action 
to consider the types of evidence 
outlined in 38 C.F.R. § 3.304(f)(3) 
(2004) to determine if the claimed 
personal assault took place.  In 
addition, the RO should contact the U.S. 
Armed Services Center for Research of 
Unit Records (CRUR)) to request 
verification of the claimed knife attack 
in November or December 1970 at 
[redacted], to include any report of the 
incident furnished to a Captain  
[redacted], a Sergeant [redacted] and/or a 
Sergeant [redacted].  The details of the 
claimed assault (included in a VA Form 
21-4142 (JF) dated June 30, 2001, should 
be furnished to CRUR or such other 
appropriate unit to attempt to verify the 
incident.  If CRUR suggests any 
additional actions which might be helpful 
in verifying the claimed incident, the RO 
should take appropriate follow-up action. 

3.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a special VA PTSD 
examination (to include any psychological 
testing deemed necessary by the examiner) 
to determine if he currently suffers from 
PTSD and, if so, whether the PTSD is 
related to the verified stressor.  The RO 
should furnish the details of the 
verified stressor to the examiner and the 
claims file should be reviewed by the 
examiner in connection with the 
examination.  

4.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  If his claim 
remains denied, he and his accredited 
representative should be furnished with a 
supplemental statement of the case, and 
they should be provided with an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




